The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of January 11, 2021. Claims 1 to 20 are currently active in the application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS)s submitted on June 15, 2021 and January 11, 2021 were filed before the mailing date of the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENTS
The Office conducted a search of the G06F3/041, G06F3/044, G02F1/13312, G02F1/133331, G02F1/13338, G02F1/133528, G02F1/1339, G02F1/134309,  G02F1/13439,  G06F3/0412,  G06F3/044, G06F3/0443, G06F3/0446, G06F3/0448,  H01L27/32,  H05B33/02,  H05B33/04,  H05B33/26, H05B33/28 classifications as well as text searches and concept searches. The Horie reference (US Patent Publication Application 2021/0263363 A1) lacks “an anti-reflection member disposed on a second surface of the second substrate that faces the first substrate, overlaps the first through-hole, and is spaced apart from the first through-hole” in combination with the remaining limitations of the claim. 
Additionally, the second relevant reference provided by the Applicant with IDS of January 11, 2021 CN 108885376 to Yin et al. discloses “an active element layer disposed on a first surface of the first substrate that faces the second substrate and that includes a first through-hole that penetrates therethrough in a thickness direction”, but does not show “a first refractive layer disposed on the second surface of the second substrate and that has a refractive index greater than a refractive index of the second substrate, and a second refractive layer disposed on the first refractive layer and that has a refractive index less than the refractive index of the first refractive layer”.  Accordingly, no any of references shows the invention as claimed. For these reasons, claims 1-20 are allowed.

Allowable Subject Matter
Claims 1 to 20 are allowed. The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 13, 18: “A display device, comprising: a first substrate; a second substrate that faces the first substrate; an active element layer disposed on a first surface of the first substrate that faces the second substrate and that includes a first through-hole that penetrates therethrough in a thickness direction; and an anti-reflection member disposed on a second surface of the second substrate that faces the first substrate, overlaps the first through-hole, and is spaced apart from the first through-hole, wherein the anti-reflection member comprises: a first refractive layer disposed on the second surface of the second substrate and that has a refractive index greater than a refractive index of the second substrate, and a second refractive layer disposed on the first refractive layer and that has a refractive index less than the refractive index of the first refractive layer.”,  as illustrated in Figure 7 and described in paragraphs [0088-0111] of the published instant application US Patent Publication Application 2021/0288293 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
U.S. Patent Publication Application 2020/0236259 to Nakamura et al. 
US Patent Publication Application 2021/0408433 to Kim et al.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692